 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 113 
592 
Contemporary Cars, Inc. d/b/a Mercedes-Benz of 
Orlando 
and
 International Association of Ma-
chinists and Aerospace Workers, AFLŒCIO
.  Cases 12ŒCAŒ26377 and 12ŒRCŒ9344 
August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND MEMBERS 
SCHAUMBER AND PEARCE On August 28, 2009, the two sitting members of the 
Board issued a Decision and Or
der, which is reported at 
354 NLRB No. 72.
1  Thereafter, the Respondent filed a 
petition for review in the United States Court of Appeals 
for the District of Columbia Circuit, and the General 
Counsel filed a cross-appli
cation for enforcement. On 
June 17, 2010, the United States Supreme Court issued 

its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 
order to exercise the delegated authority of the Board, a 

delegee group of at least th
ree members must be main-
tained.  Thereafter, the Board issued an order setting 
aside the above-referenced d
ecision and order, and re-
tained this case on its docket for further action as appro-
priate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  The Board™s August 28, 2009 decision states that 

the Respondent is precluded from litigating any represen-
tation issues because, in releva
nt part, they were or could 
have been litigated in the prior representation proceed-
ings.  The preelection representation proceeding resulted 
in a two-member decision and we do not give it preclu-

sive effect.  However, th
e postelection proceeding was 
resolved by the Regional Director and no party sought 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases.
 2 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
review before the Board.
3  Accordingly, we give the pos-
telection proceedings preclusive effect. 
We have considered the preelection representation is-
sues raised by the Respondent, and we find them without 

merit.  Accordingly, we affirm the decision to deny the 
Respondent™s request for review in the prior proceeding. 
Having resolved the representation issues raised by the 
Respondent in this proceedi
ng, we next consider the 
question whether the Board can rely on the results of the 
election.  For the reasons stat
ed below, we find that the 
election was properly held and the tally of ballots is a 
reliable expression of th
e employee™s free choice. 
As an initial matter, had the Board decided not to issue 
decisions during the time th
at the delegee group con-
sisted of two Board Member
s, the Regional Director 
would have conducted the election as scheduled and im-
pounded the ballots.  In this regard, Section 102.67(b) of 
the Board™s Rules and Regulations states: 
 The Regional Director shall schedule and conduct any 

election directed by the [Regional Director™s] decision 

notwithstanding that a request for review has been filed 
with or granted by the Board. The filing of such a re-
quest shall not, unless otherwise ordered by the Board, 

operate as a stay of the election or any other action 
taken or directed by the Regional Director:  
Provided, 
however, 
That if a pending request for review has not 
been ruled upon or has been granted[,] ballots whose 
validity might be affected by the final Board decision 
shall be segregated in an appropriate manner, and all 

ballots shall be impounded and remain unopened pend-
ing such decision.  [Emphasis in original.] 
 See also Casehandling Manual (Representation) Secs. 
11274, 11302.1(a) (same).  In such a scenario, after resolv-

ing the representation issues, we would direct that the im-
pounded ballots be opened and counted. 
Thus, it is clear that the decision of the two sitting 
Board Members to continue to issue decisions did not 
affect the outcome of the election.  With or without a 
two-member decision on the original request for review, 

the election would have been conducted as scheduled.  
This result is required by Section 102.67(b) of the 
Board™s Rules, and, under 
New Process Steel
, the two 
sitting Board Members did not have the authority to issue 
an order directing otherwise.  Since the timing of the 
                                                          
 3 The postelection proceeding involv
ed challenges to ballots affect-
ing the results of the election.  The Regional Director issued a supple-

mental decision directing that certa
in ballots be opened and counted.  
No party sought review of this supplemental decision.  Thereafter, the 
ballots were opened and counted, a 
revised tally of ballots was pre-
pared, and the Regional Director issued a Certification of Representa-
tive.  MERCEDES-BENZ OF ORLANDO
 593
election was not affected 
by the issuance of a two-
member decision on the request for review, we find that 
the decision of the Regional 
Director to open and count 
the ballots was, at worst, harmless error that did not af-

fect the tally of ballots.  Similarly, we find that the Re-
gional Director™s Certification of Representative based 
on that tally was valid.
4  Accordingly, inasmuch as there 
is no valid basis for challenging the results of the election 
or the Regional Director™s Certification of Representa-
tive, we will rule on the General Counsel™s Motion for 

Summary Judgment. 
Ruling on Motion for Summary Judgment 
The Respondent admitted its refusal to bargain prior to 
the decision in 
New Process Steel, but contests the valid-
                                                          
 4 There is no question that a majority
 of valid ballots was cast for the 
Union.  To the extent that the date 
of the Certification of Representative 
may be significant in future proceedings, we will deem the Certification 
of Representative to have been issued
 as of the date of this decision. 
ity of the Union™s certification.  Having found no merit 
in the Respondent™s challenges to the representation pro-
ceedings, we grant the Moti
on for Summary Judgment 
and, to the extent consistent herewith, adopt the findings 

of fact, conclusions of law, remedy, and order set forth in 
the decision and order reported at 354 NLRB No. 72, 
which has been set aside and which is incorporated 

herein by reference.
5                                                           
 5 The Respondent has refused to ba
rgain for the purpose of testing 
the validity of the certification of re
presentative in the U.S. Courts of 
Appeals.  The complaint so alleges and the Respondent admitted that 
allegation.  We presume that Respondent™s legal position remains un-
changed, and therefore conclude th
at the Respondent will continue to 
refuse to bargain for that purpose notwithstanding the Board™s decision 
on the representation issues in this ma
tter.  We therefore find that fur-
ther proceedings would serve no pur
pose other than to delay the en-
forcement of employees™ rights under the Act.  We further find that no 
party will be prejudiced by the di
sposition of the Motion for Summary 
Judgment at this time.  If the Respondent has or intends to commence 

bargaining at this time, it may file 
a motion for reconsideration so stat-
ing and the Board will issue an appropriate order.  